                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF FLORIDA
                                TALLAHASSEE DIVISION

ARTHUR JAMES,

         Plaintiff,

v.                                                             Case No. 4:18cv446-MW/CAS

THOMAS J, ROWLANDS,
et al.,

      Defendants.
___________________________/

                               ORDER ACCEPTING AND ADOPTING
                                REPORT AND RECOMMENDATION

         This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No. 9. Upon consideration, no objections having been filed by the

parties, 1

         IT IS ORDERED:

         The report and recommendation is accepted and adopted as this Court’s opinion. The

Clerk shall enter judgment stating, “This case is DISMISSED for failure to prosecute and failure

to comply with a Court order. The pending in forma pauperis motion, ECF No. 2, is DENIED.”

The Clerk shall close the file.

       SO ORDERED on February 15, 2019.


                                                      s/ MARK E. WALKER
                                                      Chief United States District Judge




1
 Plaintiff has failed to keep the Clerk advised of his current mailing address as evidenced by returned mail. ECF
Nos. 5 and 8.
